DETAILED ACTION
Priority/Benefit
Acknowledgment is made of applicant’s claim for domestic benefit under 35 U.S.C. 365 (c) with international application, PCT/JP2020/006367  and claim for foreign priority under 35 U.S.C. 119 (a)-(d) with foreign priority application JP 2019-033900. The certified copy has been filed with the Office on 09/02/2021. Accordingly, the effective filing date for the claimed invention was recognized as 02/27/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/28/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: In ¶ 0030, the specification describes a sensor 21 illustrated in Fig 3. However, the reference character 21 was not found in Fig 3. The examiner notes that reference character 21 was found in 21. A correction to at least one of the specification and drawings that reconciles disclosure would not be considered new matter.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: ILLUMINATION DEVICE COMPRISING A SYMBOL AND INPUT DEVICE COMPRISING THE SAME.
Although not necessarily an objection, in ¶ 0046, on Page 17, on line 11, the examiner best understands wielding to mean soldering. If applicant intended to describe soldering, a correction would not be considered new matter.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 1-10 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Re Claim 1:
On line 12, the claim cites “shaped to conform to the bottom”; however, it is unclear what is meant by conform to. Therefore, the  claim is indefinite. After a careful review of the disclosure, specifically including Fig 2 of the drawings, the examiner best understands conform to mean follow. Accordingly, the examiner has interpreted – shaped to follow the bottom – in order to execute compact prosecution.
Re Claims 2-10:
The claims are indefinite due to their dependence on base claim 1.

Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Re Claim 1:
The closest prior art of record, described below, fails to disclose, teach, suggest, or render obvious the combined structure and functionality of the support member as set forth in the claim.
The closest prior art was recognized as Yamaguchi et al (US 20080037277 A1; “Yamaguchi”). An analysis of the claim limitation as compared to the disclosure of Yamaguchi.
Yamaguchi discloses an illuminating device (shown in Figs 1-4 and described below) comprising: 
a circuit board (circuit board 6) having a top surface (surface proximate to LED 12); 
a first light emitting member (12) disposed on the top surface of the circuit board to emit light (shown with arrows in Fig 3); 
a housing (cover panel 3, operation portion 4, and illumination window 5) having a bottom surface (surface facing the circuit board (6)), disposed to cover the circuit board from above (shown in Fig 3), and having a symbol (shown as “ON” and “OFF” in Fig 1 and described as letters in ¶ 0026), the symbol being configured to be illuminated by the light (described in at least ¶ 0026); 
a light diffusing member (fine conical recesses 19) having a side surface that receives the light (shown with arrows in Fig 3), the light diffusing member (19) configured to diffuse the light toward the symbol (shown in Fig 3); and 
a light guide member (light guide plate 8) configured to guide the light (shown with arrows), emitted from the first light emitting member (12), to the side surface of the light diffusing member (shown in Fig 3).
Yamaguchi does not disclose a support member disposed under the housing, the support member being transparent and having a first surface and a second surface, the first surface being shaped to conform to the bottom surface of the housing and the second surface being flat and the light diffusing member being fixed to the second surface of the support member. Therefore, the claim is novel.
Further, outside of hindsight reasoning, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the illumination device of Yamaguchi by including a support member as cited since such a modification would complicate the design of the illumination device of Yamaguchi at best and destroy the invention of Yamaguchi at worst. Therefore, the claim is non-obvious.
Re Claims 2-10:
The claims contain allowable subject matter due to their dependence on base claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen (US 20120073941 A1) discloses an illumination device comprising: 
a circuit board;
a first light emitting member
a symbol;
a light diffusing member; and 
a light guide member.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088. The examiner can normally be reached Monday-Friday: 10:00 am-6:00 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEITH G. DELAHOUSSAYE JR.
Primary Examiner
Art Unit 2875



/KEITH G. DELAHOUSSAYE/Primary Examiner, Art Unit 2875